PER CURIAM.
Gregory James Johns appeals his judgment and sentence entered following his guilty plea to burglary and grand theft, specifically arguing that the sentencing document for his grand theft offense contains a clerical error resulting in a prison sentence which exceeds the statutory maximum. We agree and reverse the sentence in Count II to permit the trial court to correct the sentencing error.
In Count II, the court sentenced Johns as a habitual felony offender to fifteen years in prison for grand theft, a third-degree felony. The maximum sentence for a third-degree felony under the habitual felony offender statute is ten years. § 775.084(4)(a)3, Fla. Stat. (1993).
We reverse the sentence in Count II and remand this case to the trial court to correct that sentence.
PARKER, A.C.J., and ALTENBERND and WHATLEY, JJ., concur.